
	

115 S3789 IS: To provide for certain water resources development activities of the Corps of Engineers, and for other purposes.
U.S. Senate
2018-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3789
		IN THE SENATE OF THE UNITED STATES
		
			December 19, 2018
			Mr. Kennedy introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To provide for certain water resources development activities of the Corps of Engineers, and for
			 other purposes.
	
	
 1.DefinitionsIn this Act: (1)SecretaryThe term Secretary means the Secretary of the Army.
 (2)StateThe term State means the State of Louisiana. 2.Credit for work performed by the State (a)In generalOn request of the State, the Secretary shall credit any work performed or to be performed by the State that is part of the comprehensive coastal protection master plan described in section 7002(c) of the Water Resources Development Act of 2007 (121 Stat. 1271; 128 Stat. 1319) as an offset against any outstanding or future cost-share obligation of the State under the Greater New Orleans Hurricane and Storm Damage Risk Reduction System.
 (b)RequirementsThe State shall describe in each request under subsection (a)— (1)the work performed or to be performed by the State for which the credit is requested;
 (2)the amount of the requested credit; (3)the 1 or more projects authorized under title VII of the Water Resources Development Act of 2007 (121 Stat. 1270) that the State proposes to deauthorize in exchange for a credit under subsection (a); and
 (4)the date on which the work performed was completed or the scheduled date of completion of the work to be performed, as applicable.
				(c)Credit limitations and requirements
 (1)Per requestThe Secretary shall ensure that the total amount of the credit provided to the State for each request—
 (A)is equal to the cost of the work performed or to be performed by the State; but (B)does not exceed the Federal share of the cost of the 1 or more projects identified under subsection (b)(3) for that request.
 (2)Total limitationThe total amount of credit provided to the State under this section may not exceed the Federal share of the cost of the projects authorized under title VII of the Water Resources Development Act of 2007 (121 Stat. 1270) as authorized.
 (3)Deauthorized projectsA project listed in a request under subsection (b)(3) may be a deauthorized project, if that deauthorized project was deauthorized before the date that is 1 year after the date of enactment of this Act.
				(d)Deauthorization
 (1)In generalNot later than 30 days after the date on which the Secretary receives a request under subsection (a), the Secretary shall submit to Congress a copy of the request, including any proposed deauthorization under subsection (b)(3).
 (2)Congressional reviewAfter the expiration of the 180-day period beginning on the date on which the request is submitted to Congress under paragraph (1), the project proposed to be deauthorized shall be deauthorized, unless Congress passes a joint resolution disapproving the deauthorization before the end of that period.
 3.Sense of Congress relating to Port of Iberia navigation projectIt is the sense of Congress that— (1)the project for navigation, Port of Iberia, Louisiana, authorized by section 1001(25) of the Water Resources Development Act of 2007 (121 Stat. 1053; 128 Stat. 1351) is valuable; and
 (2)not later than 180 days after the date of enactment of this Act, the Corps of Engineers should expeditiously complete the post-authorization change report for the project described in paragraph (1).
 4.Sense of Congress relating to certain flood protection projects, Jean Lafitte, LouisianaIt is the sense of Congress that— (1)ongoing cooperation between the Louisiana Coastal Protection and Restoration Authority and the Lafitte Area Independent Levee District relating to flood protection projects in Jean Lafitte, Louisiana, and the vicinity should continue; and
 (2)to the maximum extent practicable, the Secretary should support that cooperation in a manner that is consistent with Louisiana's Comprehensive Master Plan for a Sustainable Coast.
 5.Red River below Denison Dam, Arkansas, Louisiana, and TexasThe Secretary shall— (1)review whether the project for flood control, Red River below Denison Dam, Arkansas, Louisiana, and Texas, authorized by section 10 of the Flood Control Act of 1946 (60 Stat. 647, chapter 596) should be modified to incorporate the Cherokee Park Levee, Caddo Parish, Louisiana;
 (2)determine whether to include the modification in the report submitted to Congress pursuant to section 7001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d); and
 (3)if the Secretary determines to include the modification as described in paragraph (2), submit to Congress a notification of that determination.
			
